DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicants filing dated 08/24/2022. Claims 1-20 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s amendments and remarks filed on 08/24/2022, with respect to the previous rejections under 35 U.S.C. 101 have been fully considered and are unpersuasive.
	With respect to the previous 35 U.S.C. 101 rejection of claim 7, Applicant argues the concepts of claims 7, and 13 are integrated into a practical application such that the claims are not directed to an abstract idea and further argues the elements of claims  and 13 relate to a specific use of information corresponding to the ground feature and claim 7 relates to training a deep learning model, each of which are practical applications of the concepts recited therein.
Examiner respectfully disagrees. The proposed amendments do not overcome the 35 U.S.C. 101 rejection. The concept is still directed to accessing a map of a region. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG).
The instant claims do not attempt to solve an unconventional technological solution, but rather use the deep learning model as a tool to implement the abstract idea. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Under the 2019 PEG, Step 2A, prong two, applicant submits that the claims integrate the alleged judicial exception into a practical application. Examiner respectfully disagrees. integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. -see MPEP 2106.05(f). A claim may be found to be eligible if it integrates a judicial exception into a practical application as cited by applicant. However, examiner notes that "claiming the improved efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (see MPEP §2106.05(f)(2).) Claiming improved data processing efficiency inherent with applying any improvement to the judicial exception itself on a computer does not provide an inventive concept. The claims do not integrate the judicial exception into a practical application. To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance. None of the additional limitations is sufficient to integrate the judicial exception.  The present claims do not disclose a technical solution to a technical problem. Broadly disclosing providing a set of points of a point cloud as input and identifying, from the set of points, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to generate data.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application. The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”). The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.”  The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts. Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the abstract idea. See for example: Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself. 
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
Examiner directs applicant’s attention to paragraph [00116] of applicant’s specification, to include such language from the specification “…the neural network may be provided with a training set comprising known input content items. The determined semantic features of the content items may be compared to the actual expected semantic features associated with each of the content items, and the comparison may be used to update the network characteristics of the neural network...”, in order to overcome the 35 U.S.C. 101 rejection.
4.	Applicant’s amendments and remarks filed on 08/24/2022, with respect to the previous rejections under 35 U.S.C. 103 have been fully considered and are unpersuasive.
	With respect to the previous 35 U.S.C. 103 rejection of claims 1 and 13, Applicant argues the cited art of record fails to explicitly disclose “identifying, from the set of points, a ground feature by determining, using the deep learning model, whether one or more points of the set of points corresponds to the ground feature based on respective RGB data, respective intensity data, and respective height data that corresponds to the one or more points.”
	Examiner respectfully disagrees. Yao clearly teaches this feature by disclosing a ground-based height at the point of the three-dimensional point cloud and outputs a three-dimensional point cloud with the ground-based height to which the ground-based height calculated is assigned; an intensity-RGB conversion unit that receives the three-dimensional point cloud with the ground-based height as an input – See at least ¶9. The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34).
With respect to the previous 35 U.S.C. 103 rejection of claim 7, Applicant argues the cited art of record fails to explicitly disclose “training a deep learning model to identify the one or more ground features based on RGB data, intensity data, and height data respectively corresponding to one or more points of the set of points.”
Examiner respectfully disagrees. Xiao discloses this feature by stating system registers the RGB point clouds based on the extracted features and generates a point cloud map based on the registration of the RGB point clouds – See at least ¶50. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107. Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm, i.e. deep learning model, to the point clouds – See at least ¶152. Elevation related features or elevation values for point clouds can be determined based on a height of the determined ground surface – See at least ¶153.
For at least the above the previous 35 U.S.C. 103 rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A – Prong 1:
	Claims 7 and 13 recite the abstract idea concept of a one or more processing units (claim 7), and a system (Claim 13) for accessing a map of a region. This abstract idea is described in at least claims 1, 13 and 17 by identifying a set of points of a point cloud that correspond to one or more ground features; identifying, from the set of points, a ground feature by determining whether one or more points of the set of points corresponds to the ground feature based on respective RGB data, respective intensity data and respective height data that corresponds to the one or more points; are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of to identify the one or more ground features, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “providing a set of points of a point cloud as input,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Claim 1 recites, training a deep learning model, Which is mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional limitations of a deep learning model, are well-understood, routine and conventional activities because the background recites the steps are done by a general processor for data gathering (See at least ¶112 of Applicant’s specification). Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 13 and 17 are ineligible under 35 U.S.C. 101.
Dependent claims 8-12 and 14-20 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., US 20210334988 A1, in view of Yao et al., US 20210158016 A1, hereinafter referred to as Xiao and Yao, respectively.
Regarding claim 1, Xiao discloses:
providing a set of points of a point cloud as input to a deep learning model, wherein individual points of the set of points are represented using RGB data, intensity data, and height data (System registers the RGB point clouds based on the extracted features and generates a point cloud map based on the registration of the RGB point clouds – See at least ¶50. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107. Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm – See at least ¶152. Elevation related features or elevation values for point clouds can be determined based on a height of the determined ground surface – See at least ¶153. Examiner notes the supervised machine learning algorithm is being interpreted as the deep learning model to the point clouds).
Xiao fails to explicitly disclose identifying, from the set of points, a ground feature by determining, using the deep learning model, whether one or more points of the set of points corresponds to the ground feature based on respective RGB data, respective intensity data, and respective height data that corresponds to the one or more points and performing one or more operations for controlling a machine based on information corresponding to the ground feature.
However, Yao teaches:
identifying, from the set of points, a ground feature by determining, using the deep learning model, whether one or more points of the set of points corresponds to the ground feature based on respective RGB data, respective intensity data, and respective height data that corresponds to the one or more points (Ground-based height at the point of the three-dimensional point cloud and outputs a three-dimensional point cloud with the ground-based height to which the ground-based height calculated is assigned; an intensity-RGB conversion unit that receives the three-dimensional point cloud with the ground-based height as an input – See at least ¶9. The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107); and 
performing one or more operations for controlling a machine based on information corresponding to the ground feature (Operation of the three-dimensional point cloud label learning apparatus an example of a processing procedure of a learning processing routine by a three-dimensional point cloud label learning/estimating processing program according to the present embodiment -See at least ¶58. The ground-based height calculation unit calculates the ground-based height at each point included in the three-dimensional point cloud using the ground surface height, and outputs a three-dimensional point cloud with a ground-based height to which the calculated ground-based height is assigned. Examiner notes that the operation for controlling a machine is being interpreted based on applicant’s specification, specifically paragraph ¶7, where applicant defines operations as operations may also comprise identifying a set of points on the ground in the 3D point cloud ).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).

Regarding claim 2, Xiao discloses raining the deep learning model to identify ground features based on training RGB data, training intensity data, and training height data corresponding to one or more second points of one or more second point clouds represented by training data (RGB point clouds based on the extracted features – See at least ¶50. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107. A neural network is a machine learning model which can learn to perform tasks by considering examples (e.g., training with input/output scenarios), without being programmed with any task-specific rules. A neural network is self-learning and trained, rather than explicitly programmed – See at least ¶112. Elevation related features or elevation values for point clouds can be determined based on a height of the determined ground surface – See at least ¶153).
Regarding claim 3, Xiao discloses wherein the ground feature corresponds to at least one of a lane line, a navigable boundary, a crosswalk, or a sidewalk (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70).

Regarding claim 4, Xiao discloses wherein the information corresponding to the ground feature is included in map data corresponding to a region at which the machine is located (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78).

Regarding claim 5, Xiao discloses wherein: the ground feature corresponds to a lane line; determining a navigable boundary based on the lane line; and the information corresponding to the ground feature includes information about the navigable boundary (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70. Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78. The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Regarding claim 7, Xiao discloses:
training a deep learning model to identify the one or more ground feature based on RGB data, intensity data and height data respectively corresponding to one or more points of the set of points (System registers the RGB point clouds based on the extracted features and generates a point cloud map based on the registration of the RGB point clouds – See at least ¶50. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107. Features can be extracted and road curbs can be identified within a point clouds image by applying a supervised machine learning algorithm – See at least ¶152. Elevation related features or elevation values for point clouds can be determined based on a height of the determined ground surface – See at least ¶153. Examiner notes the supervised machine learning algorithm is being interpreted as the deep learning model to the point clouds).

Xiao fails to explicitly disclose identifying a set of points of a point cloud that correspond to one or more ground features.
However, Yao teaches:
identifying a set of points of a point cloud that correspond to one or more ground features (The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).

Regarding claim 8, Xiao discloses wherein the operations further comprise identifying, using the deep learning model, a ground feature in map data corresponding to at least a portion of a map based on second RGB data, second intensity data, and second height data that respectively corresponds to one or more points of a second point cloud represented by the map data (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 9, Xiao discloses operations further comprise determining a navigable boundary for a machine based on the ground feature identified in the map data (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70).

Regarding claim 10, Xiao discloses wherein the determining of the navigable boundary is based on a line between the ground feature and an obstacle (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78).

Regarding claim 11, Xiao discloses wherein the determining of the navigable boundary is based on one or more properties of the machine (The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Regarding claim 13, Xiao fails to explicitly disclose identifying a ground feature represented in a point cloud by determining, whether one or more respective points of the point cloud correspond to the ground feature based on red channel data, green channel data, blue channel data, intensity channel data, and height channel data that corresponds to the one or more respective points and causing information corresponding to the ground feature to be provided to a machine such that the machine performs one or more control operations based on the information.
However, Yao teaches:
identifying a ground feature represented in a point cloud by determining, whether one or more respective points of the point cloud correspond to the ground feature based on red channel data, green channel data, blue channel data, intensity channel data, and height channel data that corresponds to the one or more respective points (Ground-based height at the point of the three-dimensional point cloud and outputs a three-dimensional point cloud with the ground-based height to which the ground-based height calculated is assigned; an intensity-RGB conversion unit that receives the three-dimensional point cloud with the ground-based height as an input – See at least ¶9. The three-dimensional point cloud label learning/estimating apparatus according to the present embodiment includes a ground-based height calculation unit, a deep neural network learning unit, and a deep neural network estimating unit – See at least ¶34. Point clouds characteristics can be used for segment extraction, such as intensity – See at least ¶107); and 
causing information corresponding to the ground feature to be provided to a machine such that the machine performs one or more control operations based on the information (Operation of the three-dimensional point cloud label learning apparatus an example of a processing procedure of a learning processing routine by a three-dimensional point cloud label learning/estimating processing program according to the present embodiment -See at least ¶58. The ground-based height calculation unit calculates the ground-based height at each point included in the three-dimensional point cloud using the ground surface height, and outputs a three-dimensional point cloud with a ground-based height to which the calculated ground-based height is assigned. Examiner notes that the operation for controlling a machine is being interpreted based on applicant’s specification, specifically paragraph ¶7, where applicant defines operations as operations may also comprise identifying a set of points on the ground in the 3D point cloud). 
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiao and include the feature of determining, using the deep learning model, whether each of the set of points is within a ground feature; and storing, in the map, information regarding the ground feature in the map of the region, as taught by Yao, to handle a large-scale point cloud having an unlimited range (See at least ¶6).

Regarding claim 14, Xiao discloses wherein the operations further comprise determining a navigable boundary based on the ground feature, and wherein the information corresponding to the ground feature includes information about the navigable boundary (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 15, Xiao discloses wherein the determining of the navigable boundary is based on a line between the ground feature and an obstacle (The lane configuration includes information describing a lane or lanes, such as, for example, a shape of the lane, a width of the lane, how many lanes in a road, one-way or two-way lane, merging or splitting lanes, exiting lane – See at least ¶70. The objects can include obstacles, etc – See at least ¶71).

Regarding claim 16, Xiao discloses wherein the determining of the navigable boundary is based on one or more properties of a surface proximate to the ground feature (Decision module planning module may include a navigation system or functionalities of a navigation system to determine a driving path for the autonomous vehicle – See at least ¶78. Identifying the road includes applying an elevation threshold to the point clouds to extract a number of likely ground points, applying a fitting algorithm to fit one or more planar objects to the likely ground points as an road object – See at least ¶166. Examiner notes the ground points as an road object is interpreted as one or more properties of a surface proximate).

Regarding claim 17, Xiao discloses corresponds to one or more of a lane line, a navigable boundary, a crosswalk, or a sidewalk (The clusters can be categorized based on a predetermined set of types. The types of road markings can include cross markings – See at least ¶162).

Regarding claim 19, Xiao discloses wherein the identifying of the ground feature is performed using a deep learning model trained to identify the ground feature based on training red channel data, training green channel data, training blue channel data, training intensity channel data, and training height channel data corresponding to one or more second respective points of the point cloud (A computer-implemented method to register point clouds to a three-dimensional (3D) point cloud map for an autonomous driving vehicle – See at least ¶7. a system receives a number of point clouds captured by one or more LIDAR sensors of an ADV and corresponding poses. The system receives a number of RGB channels (red, blue, and green) images from one or more image capturing sensors of the ADV. The system synchronizes the RGB images with the point clouds to obtain RGB point clouds – See at least ¶50. A number of features can be extracted from each point of the point clouds. The features can include elevation related features, intensity features, and multi-scale directional difference features – See at least ¶150).

Regarding claim 20, Xiao fails to explicitly disclose wherein the operations further comprise annotating map data to which the point cloud corresponds with the information corresponding to the ground feature.
However, Yao teaches:
annotating map data to which the point cloud corresponds with the information corresponding to the ground feature (Operation of the three-dimensional point cloud label learning apparatus an example of a processing procedure of a learning processing routine by a three-dimensional point cloud label learning/estimating processing program according to the present embodiment -See at least ¶58. The ground-based height calculation unit calculates the ground-based height at each point included in the three-dimensional point cloud using the ground surface height, and outputs a three-dimensional point cloud with a ground-based height to which the calculated ground-based height is assigned. Examiner notes that the operation for controlling a machine is being interpreted based on applicant’s specification, specifically paragraph ¶7, where applicant defines operations as operations may also comprise identifying a set of points on the ground in the 3D point cloud).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., US 20210334988 A1, in view of Yao et al., US 20210158016 A1, as applied to claims 1, 7, and 13 above, and further in view of Anderson et al., US 20140297116 A1, hereinafter referred to as Xiao, Yao and Anderson, respectively.
Regarding claim 6, the combination of Xiao and Yao fails to explicitly disclose wherein the determining of the navigable boundary is based on a line between the lane line and an obstacle.
However, Anderson teaches wherein the determining of the navigable boundary is based on a line between the lane line and an obstacle (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks. This subsystem may identify obstacles that are mobile obstacles and would be differentiated from in the topological map. For example, the vision sensor may detect a pedestrian in a crosswalk - See at least ¶34. Examiner notes sidewalk cited is the lane line).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Regarding claim 12, the combination of Xiao and Yao fails to explicitly disclose wherein the ground feature comprises a sidewalk.
However, Anderson teaches wherein the ground feature comprises a sidewalk (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Regarding claim 18, the combination of Xiao and Yao fails to explicitly disclose wherein the information corresponding to the ground feature is included in map data corresponding to a region at which the machine is located.
However, Anderson teaches wherein the information corresponding to the ground feature is included in map data corresponding to a region at which the machine is located (Multiple look-ahead sensors are used in conjunction through a secondary fusion system in order to obtain a more accurate estimate of road conditions. These sensors may build a topographical map that expands beyond road surface conditions: they may detect curbs, i.e. sidewalks – See at least ¶34).
Xiao discloses autonomous vehicles, more particularly, to an RGB point clouds-based map generation system for autonomous driving vehicles. Yao teaches a three-dimensional point cloud for an autonomous vehicle. Anderson teaches building topographical maps and routing planning for autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Xiao and Yao and include the feature of wherein the ground feature comprises a sidewalk, as taught by Anderson, to improve self driving features of an autonomous vehicle responsive to road-related comfort characteristics (See at least ¶7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662